 



Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement
Exhibit 10.9
CONFIDENTIAL TREATMENT REQUESTED
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].
FORM OF
AMENDMENT 006
TO THE
IDEN INFRASTRUCTURE EQUIPMENT SUPPLY AGREEMENT
This Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement
(“Amendment”) is effective as of January 1, 2005 (“Effective Date”) between
Motorola, Inc., a Delaware corporation, by and through its Networks business,
with offices at 1421 W. Shure Drive, Arlington Heights, Illinois 60004
(“Motorola”), and each company listed on Schedule A (the “Nextel Subsidiary”),
and NII Holdings, Inc. (formerly known as Nextel International, Inc.), a
Delaware corporation, with offices located at 10700 Parkridge Boulevard,
Suite 600, Reston, VA 20191 (Nextel Subsidiary and NII Holdings, Inc. are to be
collectively referred to as “Customer”. Motorola and Customer are to be
collectively referred to as the “Parties”.)
WHEREAS, Motorola and Customer previously entered into the iDEN Infrastructure
Equipment Supply Agreement effective as of June 30, 2000. (The iDEN
Infrastructure Equipment Supply Agreement, as amended, shall be referred to
herein as the “Existing Agreement”);
WHEREAS, Motorola and Customer previously entered into Amendment No. 005 to the
iDEN Infrastructure Equipment Supply Agreement dated as of the 15th of December,
2004, which extended the term of the agreement described in the foregoing
recital through December 31, 2005; and
WHEREAS, Motorola and Customer wish to further extend the term of the Existing
Agreement through December 31, 2007.
NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Motorola and Customer
agree as follows:

1.   General

Except as set forth herein, all capitalized terms not defined herein shall have
the meanings given to them in the Existing Agreement.

2.   Modifications to Existing Agreement

Section 28 of the Existing Agreement, Term, is replaced in its entirety by the
following:
“The term of this Agreement shall be from June 30, 2000 until December 31, 2007
unless an Exhibit provides otherwise. In the event that Motorola and Nextel
Communications, Inc. (“NCI”) enter into a new supply agreement within the
120 day period before December 31, 2007, then this Agreement will automatically
be extended until the earlier of: (i) the date upon which Customer and Motorola
enter into a new iDEN Infrastructure Equipment Supply Agreement (the “New Supply
Agreement”), (ii) 180 days after the date of the new supply agreement between
Motorola

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

1



--------------------------------------------------------------------------------



 



Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement
and NCI, or (iii) June 30, 2008.”

3.   IPL Pricing Adjustments

  A.   Subscriber Count Determination         Commencing with the execution of
this Amendment, the DAP/HLR Subscriber count for Customer will be determined on
the third Friday of each month. The number of Customer’s Subscribers determined
on the third Friday of the previous month will be subtracted from the number of
Customer Subscribers determined on the third Friday of the current month to
determine the net additional Subscribers of Nextel Subsidiary and its Affiliates
(“Nextel Subsidiary Net Adds”) during the current month.     B.   IPL Monthly
Price-Per-Subscriber Calculation         For each of the years 2005, 2006 and
2007, Motorola will determine the number of Nextel International Entities net
additional Subscribers (“Nextel International Entities Net Adds”) during the
year on a monthly basis by subtracting the total Nextel International Entities
Subscribers at the beginning of the year from the total Nextel International
Entities Subscribers determined on the third Friday of each month during the
year. “Nextel International Entities” is defined as (a) Nextel Communications
Argentina S.A., (b) Nextel Telecomunicações Ltda., (c) Comunicaciones Nextel de
Mexico, S. A. de C. V., (d) Nextel del Peru, S. A., and (e) the respective
Affiliates of any of these entities.         If the Nextel International
Entities Net Adds for the year is [*] or less, as determined on the third Friday
of a given month during the year, the IPL price per Subscriber for that month
will be [*].         If the Nextel International Entities Net Adds for the year
is more than [*] and less than [*], as determined on the third Friday of a given
month during the year, the IPL price per Subscriber for that month will be [*]
for each Subscriber over [*]. In the month where Nextel International Entities
exceeds the [*] total Nextel International Entities Net Adds threshhold, the
ratio of Nextel Subsidiary Net Adds charged at the [*] rate for the month will
be determined by the following formula:

[Total Nextel International Entities Net Adds for the year as determined on the
third Friday of the month, minus [*]] divided by [Nextel International Entities
Net Adds for the month].

      The resulting number, multiplied by the Total Nextel Subsidiary Net Adds
for the month, will be the number of Nextel Subsidiary Net Adds for which the
[*] rate will apply for the month. The remainder of the Nextel Subsidiary Net
Adds for the month will be charged at the [*] rate per Net Add.         If the
Nextel International Entities Net Adds for the year is more than [*], as
determined on the third Friday of a given month during the year, the IPL price
per Subscriber for that month will be [*] for each Subscriber over [*]. In the
month where Nextel International Entities exceeds the [*] total Net Adds
threshhold, the ratio of Nextel Subsidiary Net Adds charged at the [*] rate for
the month will be determined by the following formula:

[Total Nextel International Entities Net Adds for the year as determined on the
 

    *  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

2



--------------------------------------------------------------------------------



 



Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement
third Friday of the month, minus [*]] divided by [Nextel International Entities
Net Adds for the month].

      The resulting number, multiplied by the Total Nextel Subsidiary Net Adds
for the month, will be the number of Nextel Subsidiary Net Adds for which the
[*] rate will apply for the month. The remainder of the Nextel Subsidiary Net
Adds for the month will be charged at the [*] rate per Net Add.         The
pricing hereunder, including all applicable minimum and maximum charges were
calculated based upon the expected subscriber levels and fees to be paid by the
entities currently comprising Nextel International Entities. In the event that
NII Holdings, Inc. acquires or establishes any additional entities operating
iDEN systems after the Effective Date of this Amendment or in the event any
Nextel International Entity acquires or establishes a new Affiliate operating an
iDEN system, the Parties shall negotiate mutually agreeable changes to the
Existing Agreement (including floor and ceiling limits) with respect to the
addition of any such entities. In the event that NII Holdings, Inc. sells or
otherwise transfers all or substantially all of its interests in any of the
entities which comprise the Nextel International Entities or any Affiliates
thereof, the Parties agree to establish new pricing (including floor and ceiling
limits) applicable to all of the Nextel International Entities, and Nextel
Subsidiary shall not be entitled to rely upon the prices hereunder in such
event.

  C.   Customer IPL Monthly Fee Calculation

      The IPL fee payable for each month after execution of this Amendment will
be the Nextel Subsidiary Net Adds determined on the third Friday of each month
multiplied by the IPL price per Subscriber for that month. Motorola will deliver
to Customer an invoice for the monthly IPL fees on the 30th day of each month.
Payment will be due within 30 days from the date of the invoice.

  D.   Minimum IPL Fee

      For each of the years 2005, 2006 and 2007, the minimum total IPL fees for
Nextel International Entities will be [*]% of the previous year’s total Nextel
International Entities IPL fees, but not less than [*] per year. Customer will
contribute to paying any shortfall in the payment of Nextel International
Entities IPL fees in any of those years as follows:

  (1)   Shortfall in IPL fees.

      Customer will be responsible for contributing to a shortfall in payment of
Nextel International Entities IPL fees if:

  (a)   the total Nextel International Entities IPL fees for any year as
determined on the third Friday of the last month of the year is greater than [*]
but less than [*]% of Nextel International Entities’ total IPL fees for the
previous year, or     (b)   the Nextel International Entities’ total IPL fees
for any year is less than [*],

 

    *  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

3



--------------------------------------------------------------------------------



 



Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement

  (2)   Pro-rata Share Determination

      Customer’s pro-rata share will be the number of Nextel Subsidiary Net Adds
for the year, divided by the number of Nextel International Entities Net Adds
for the year. If any Nextel International Entity has a Net Adds count of less
than 1 for the year, that Entity will use 1 Net Add for purposes of the pro-rata
calculation.

  (3)   Invoicing and Payment

      Motorola will deliver to Customer an invoice for the contributions to the
shortfall in Nextel International Entities IPL fees on December 30th of the
corresponding year of the shortfall. Payment will be due within 30 days from the
date of the invoice.

3.   SMP Pricing Adjustments

For each of the years 2005, 2006 and 2007, the SMP price for the year will be
(a) the number of net additional Subscribers of Customer for the previous year
multiplied by the rate of [*] per Subscriber, plus (b) the previous year’s SMP
price. However, regardless of the SMP price calculated above, the minimum SMP
price for any year will be the greater of (a) Customer’s total [*] SMP price or
(b) [*]% of the total SMP price for the previous year.

4.   [*]   5.   [*]   6.   Prospective Effect

The terms of this Amendment will apply prospectively from the Effective Date of
this Amendment, and will not apply to transactions conducted under the Existing
Agreement prior to the Effective date.

7.   Entire Agreement

This Amendment and the Existing Agreement, as amended, constitute the entire
understanding between the Parties concerning the subject matter hereof and
supersede all prior discussions, agreements and representations, whether oral or
written and whether or not executed by Customer and Motorola. No modification,
amendment or other change may be made to this Amendment unless reduced to
writing and executed by authorized representatives of both Parties.
 

    *  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

4



--------------------------------------------------------------------------------



 



Amendment 006 to the iDEN Infrastructure Equipment Supply Agreement
IN WITNESS WHEREOF, Motorola and Customer have entered into this Amendment this
___ day of December, 2005, effective as of January 1, 2005.

                      NII HOLDINGS, INC.       MOTOROLA, INC.
Networks    
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                   
Date:
          Date:        
 
                   
 
                    NEXTEL SUBSIDIARY                
 
                   
By:
                   
 
                   
 
                   
Name:
                   
 
                   
 
                   
Title:
                   
 
                   
 
                   
Date:
                   
 
                   
 
                   

Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

5



--------------------------------------------------------------------------------



 



Schedule A
Parties to Amendment No 006 to the iDEN Infrastructure
Equipment Supply Agreement
          Each party listed on this Schedule A has entered into Amendment No 006
to the iDEN Infrastructure Installation Services Agreement with Motorola, Inc.,
and NII Holdings, Inc. in the form of agreement to which this Schedule A is
attached.



  1.   Nextel Communications Argentina S.A.,     2.   Nextel Telecomunicações
Ltda.     3.   Comunicaciones Nextel de Mexico, S.A. de C.V.     4.   Nextel del
Peru, S.A.

